United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1311
Issued: July 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 26, 2015 appellant, through counsel, filed a timely appeal from a March 19,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes medical evidence received after OWCP issued its March 19, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has established more than five percent permanent
impairment of her right upper extremity for which she previously received a schedule award.
FACTUAL HISTORY
On January 18, 2012 appellant, then a 49-year-old mail processing clerk, injured her right
upper extremity in the performance of duty.4 OWCP accepted her traumatic injury claim for right
shoulder sprain and right shoulder impingement syndrome.5 On September 27, 2012 appellant
underwent right shoulder acromioplasty, which OWCP authorized. She received wage-loss
compensation for temporary total disability. In June 2013, appellant returned to work in a fulltime, limited-duty capacity. She continued to work limited duty until October 2013 when she
stopped due to a left shoulder condition.6
On November 6, 2013 appellant filed a claim for a schedule award (Form CA-7).
In a report dated November 18, 2013, Dr. Jeffrey C. Kirschman, Board-certified in
occupational medicine, found that appellant had 15 percent right upper extremity impairment
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides 2009). Dr. Kirschman, using the range of motion
(ROM) impairment rating method, rated appellant under Table 15-34, A.M.A., Guides 475.7
In a May 6, 2014 report, Dr. Morley Slutsky, OWCP’s district medical adviser (DMA),
found that, using the diagnosis-based impairment (DBI) methodology, appellant had five percent
right upper extremity permanent impairment.8 The DMA rated appellant under Table 15-5,
Shoulder Regional Grid, A.M.A., Guides 402. He based his impairment rating on a diagnosis of
partial thickness rotator cuff tear. The DMA explained that the DBI method was the “preferred”
method under the sixth edition, rather than the ROM method utilized by appellant’s physician.
He also questioned the reliability of Dr. Kirschman’s shoulder ROM measurements.
Consequently, the DMA found 5 percent right upper extremity permanent impairment in
comparison to Dr. Kirschman’s 15 percent permanent impairment rating.

4

Appellant reported having “felt a pop” while casing mail.

5

Since the May 2015 filing of the current appeal, OWCP has expanded appellant’s claim to include right shoulder
algoneurodystrophy as an accepted condition.
6

Appellant ultimately retired on disability effective August 8, 2014.

7

Dr. Kirschman found 3 percent upper extremity permanent impairment for loss of flexion (120°), 2 percent for
loss of extension (10°), 6 percent for loss of abduction (80°), 1 percent for loss of adduction (10°), 4 percent for loss
of internal rotation (10°), and 0 percent for loss of external rotation (80°), for a total of 15 percent right upper
extremity impairment.
8

Dr. Slutsky authored a similar report on January 18, 2014.

2

By decision dated May 23, 2014, OWCP granted appellant a schedule award for five
percent permanent impairment of the right upper extremity. The award covered a period of 15.6
weeks from November 18, 2013 through March 7, 2014.
Counsel timely requested a hearing, which was held on January 14, 2015.
In a March 19, 2015 decision, the hearing representative affirmed OWCP’s May 23, 2014
schedule award. He found that the DMA’s five percent right upper extremity impairment rating
represented the weight of the medical evidence of record.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.9 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.10 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.11
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).12 The Board has approved OWCP’s use of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.13

9

See 20 C.F.R. §§ 1.1-1.4.

10

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
11

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
13

Isidoro Rivera, 12 ECAB 348 (1961).

3

ANALYSIS
The issue on appeal is whether appellant has established more than five percent
permanent impairment of her right upper extremity, for which she previously received a schedule
award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.14
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.15 In T.H., the Board concluded that OWCP physicians
were at odds over the proper methodology for rating upper extremity impairment, having
observed attending physicians, evaluating physicians, second opinion physicians, impartial
medical examiners, and district medical advisers use both DBI and ROM methodologies
interchangeably without any consistent basis. Furthermore, the Board observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board found that OWCP could no longer ensure
consistent results and equal justice under the law for all claimants.16
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the March 19, 2015 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities applied uniformly,
and after such other development as may be deemed necessary, OWCP shall issue a de novo
decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

14

T.H., Docket No. 14-0943 (issued November 25, 2016).

15

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

16

Supra note 15.

4

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: July 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

